Citation Nr: 1710396	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a back disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

During the Board hearing, the Veteran's representative requested that the Veteran's service connection claim for PTSD be expanded to include depression.  In determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA medical records show that the Veteran has been diagnosed with PTSD and depression.  In light of the medical record and the Veteran's request, the Board finds that it is appropriate to recharacterize the claim for service connection for PTSD as service connection for an acquired psychiatric disorder, to include PTSD and depression.  See id.

Although this appeal originated from Phoenix, the Veteran relocated to California in 2016.  The AOJ should undertake appropriate administrative procedures to transfer jurisdiction of her claims file to the Oakland RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has a current back disorder that stems from her regular military duties and when she hit her back against a truck in service.  She testified that she was afforded an MRI at the Landstuhl Regional Medical Center while stationed in Germany and was diagnosed with a herniated disc.  She further testified that she was treated for back pain after service by VA medical centers in Hawaii and Arizona, as well as by Kaiser Permanente.  Her claim for a back condition was previously denied in 2005.  At this time, a determination cannot be made as to whether her claim for a back condition should be reopened, because it is clear relevant evidence is missing.

The Veteran also contends that she has a current psychiatric disability due to in-service events, including an emergency regarding her daughter and military sexual assault.   She testified that she received psychiatric treatment while stationed in Heilbronn, Germany and at VA medical centers in Hawaii and Arizona after service.  

Records from a Hawaii VA medical center are not associated with the file, and there are no records from Arizona VA medical center prior to 2007.  It is unclear from the record whether attempts were made to obtain these records, and a remand is necessary to obtain any outstanding VA treatment records.  

Additionally, it is unclear from the record whether all necessary attempts were made to obtain the Veteran's active duty service records, including in-service treatment in Heilbronn, Germany and at the Army base hospital in Landstuhl, Germany.  The AOJ first attempted to obtain the Veteran's service treatment records after she filed a service connection claim for a hysterectomy in May 2001.  Email correspondence dated March 2002 indicates that a PIES request was submitted for treatment records and only the Veteran's 1993 entrance examination for the Army National Guard was received.  The correspondence also indicated that the Veteran claimed she was treated by Army medical staff in Saudi Arabia, and questioned whether these documents should be associated with her service treatment records.  In an October 2002 letter, the AOJ notified the Veteran that they submitted requests for service treatment records to the National Personnel Records Center in St. Louis, Missouri, the Department of Defense, Office of the Adjutant General in Honolulu, Hawaii, and the Army Reserve Personnel Command in St. Louis, Missouri.  The Veteran's claim was ultimately granted in a May 29, 2003 rating decision after the Veteran submitted her service treatment records that substantiated her claim. 

When the Veteran filed her claim for the issues currently on appeal, the AOJ submitted a PIES request, noting "personal trauma PTSD, furnish entire personnel file."  It appears, however, that the only active duty service records associated with the file are treatment records submitted by the Veteran and the personnel records obtained by the AOJ.  It is unclear what attempts, if any, were made to obtain any outstanding service treatment records and, upon remand, the RO should make all appropriate attempts to obtain these records and document said attempts in the claims file.  

The Veteran testified that she received treatment for both depression and her back condition from Kaiser in Hawaii.  When the RO requested records from Kaiser in 2009, the cover letter specified that this concerned her claim for a back condition, and the records received concerned only treatment for a back condition. In connection with a prior claim, the Veteran's release form identified gynecological issues, so the only records received from Kaiser pertained to gynecological treatment.   Since the Veteran testified she also received mental health treatment from Kaiser, another request must be made.

As the Veteran's service records show that she requested discharge due to an emergency with her daughter, the Veteran should be afforded VA examination to assist in determining the etiology of her psychological disorders. 
Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records from the Pacific Islands Health Care System from approximately 1992 to 2000.  Since the earliest records would pre-date VA's use of an electronic medical records system, searches MUST be made of archived or retired paper records, with documentation of any negative responses.  

If any records are unavailable, issue a formal finding of unavailability for those records and associate the memorandum with the claims file.

2.  Associate all VA treatment records from the Phoenix, Arizona VAMC from:
* 2001 until 2007;
* 2009 until 2012;
* 2014 to 2016.

3. Ask the Veteran to complete a release authorizing VA to obtain her records from Kaiser for mental health treatment she received while living in Hawaii.  The letter to Kaiser should make it clear the request pertains to mental health treatment.  If no records are received, the Veteran must be notified.

4. Obtain all of the Veteran's active duty service treatment records, including records of medical treatment she received from military hospitals during her service in Landstuhl and Heilbronn, Germany and Saudi Arabia.  

Since she states she also received mental health treatment in Germany, the records requests should indicate such, as sometimes mental health records are stored separately.

Document all attempts and requests made.  If any records are unavailable, issue a formal finding of unavailability for those records and associate the memorandum with the claims file. 

5. ONLY AFTER all of the above-identified records have been obtained and/or a formal finding of unavailability has been issued, then schedule the Veteran for a VA examination regarding her psychiatric disorder claim.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record and an examination, the examiner should provide answers to the following:

a. List all of the Veteran's current psychiatric diagnoses. 

b. Opine whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's psychiatric diagnoses were incurred in or are otherwise related to service.  

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

6.  Review the evidence obtained pursuant to the above requests.  If, and only if, a determination is made that new and material evidence has been received sufficient to reopen the claim for a back condition, then the Veteran should be scheduled for a VA examination to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's back disorders were incurred in or are otherwise related to service.   

7. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

